Exhibit 10.32

 

NONSTATUTORY STOCK OPTION

 

Granted by

 

Organogenesis Holdings Inc. (the “Company”)

 

Under the 2018 Equity Incentive Plan

 

This Option is and shall be subject in every respect to the provisions of the
Company’s 2018 Equity Incentive Plan, as amended from time to time (the “Plan”),
which is incorporated herein by reference and made a part hereof.  The holder of
this Option (the “Holder”) hereby accepts this Option subject to all the terms
and provisions of the Plan and agrees that (a) in the event of any conflict
between the terms hereof and those of the Plan, the latter shall prevail, and
(b) all decisions under and interpretations of the Plan by the Board or the
Committee shall be final, binding and conclusive upon the Holder and his or her
heirs and legal representatives.

 

1.                                      Name of Holder:

 

2.                                      Date of Grant:

 

3.                                      Vesting Start Date:

 

4.                                      Maximum number of shares for

which this Option is exercisable:

 

5.                                      Exercise (purchase) price per share:

 

6.                                      Method of Exercise.  This Option may be
exercised by the delivery of written notice to the Company setting forth the
number of shares with respect to which the Option is to be exercised, together
with payment by one of the following methods:

 

cash, or certified or bank check or other instrument acceptable to the
Administrator for an amount equal to the exercise price of the shares being
purchased; or

 

any of the other methods set forth in the Plan.

 

7.                                      Expiration Date of Option:

 

8.                                      Vesting Schedule.  [INSERT VESTING
SCHEDULE.]

 

All vesting shall cease upon the Termination Date

 

9.                                      Termination of Services.  This Option
shall terminate on the earliest to occur of:

 

(i)            the date of expiration hereof;

 

(ii)           three (3) months following the Termination Date upon any
termination other than for Disability or death; or

 

--------------------------------------------------------------------------------



 

(iii)          twelve (12) months following the Termination Date upon
termination for Disability or death, or if the Holder dies within three
(3) months after his or her Termination Date

 

10.                               Tax Withholding.  The Company’s obligation to
deliver shares shall be subject to the Holder’s satisfaction of any federal,
state and local income and employment tax withholding requirements

 

11.                               Notice.  Any notice to be given to the Company
hereunder shall be deemed sufficient if addressed to the Company and delivered
to the office of the Company, Organogenesis Holdings Inc., 85 Dan Road, Canton,
MA 02021, attention of the President and CEO, or such other address as the
Company may hereafter designate.

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.

 

IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.

 

 

Organogenesis Holdings Inc.

 

 

 

By:

 

 

The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.

 

 

 

Holder

 

 

2

--------------------------------------------------------------------------------